Case 1:19-cv-00672-MEH Document 8 Filed 04/30/19 USDC Colorado Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00672-MEH

LILLEBABY, LLC,

       Plaintiff,

v.

KOKADI GMBH & CO. KG,

       Defendant.


                                       MINUTE ORDER

Entered by Michael E. Hegarty, United States Magistrate Judge, on April 30, 2019.

        This matter comes before the Court sua sponte. Upon review of the docket in this case, the
Court notes that Defendant has not been served nor has it appeared. Accordingly, the Scheduling
Conference currently set for May 6, 2019, is converted to a Status Conference at which Plaintiff’s
counsel shall be prepared to discuss service of process and the progression of this case. The Status
Conference will take place in Courtroom A-501, on the fifth floor of the Alfred A. Arraj United
States Courthouse located at 901 19th Street, Denver, Colorado.

      Please remember that anyone seeking entry into the Alfred A. Arraj United States
Courthouse will be required to show a valid photo identification. See D.C. Colo. LCivR 83.2(b).
